Name: Council Regulation (EEC) No 2960/79 of 20 December 1979 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/8 Official Journal of the European Communities 29 . 12. 79 COUNCIL REGULATION (EEC) No 2960/79 of 20 December 1979 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Article 43 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 43 (4) of Regulation (EEC) No 337/79 prohibits the coupage of an imported wine with a Community wine, except by way of derogation to be decided by the Council ; Whereas Regulation (EEC) No 352/79 (3 ), as last amended by Regulation (EEC) No 2593/79 (4), autho ­ rizes the coupage of German red wines with imported red wines under restrictive conditions and until 31 December 1979 only ; whereas a reorganization of these arrangements is provided for under the 1979 to 1985 action programme with a view to gradually achieving a balanced wine market (5 ), on which the Council is to take formal decisions in the near future ; whereas the arrangements for authorizing the coupage of German red wines with imported red wines should therefore be extended until 29 February 1980 , HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 352/79 , ' 31 December 1979' shall be replaced by '29 February 1980'. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 297, 24 . 11 . 1979 , p. 4. (3) OJ No L 54, 5 . 3 . 1979, p. 93 . CI Ol No L 297. 24 . 11 . 1979 . D . 3 . (5 ) OJ No C 209, 2 . 9 . 1978 , p . 3 and OJ No C 232, 30 . 9 . 1978 , p'. 4.